Name: Commission Regulation (EC) NoÃ 1139/2005 of 15 July 2005 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: food technology;  plant product;  public finance and budget policy
 Date Published: nan

 16.7.2005 EN Official Journal of the European Union L 185/8 COMMISSION REGULATION (EC) No 1139/2005 of 15 July 2005 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to the said general rules, the goods described in column 1 of the table set out in the Annex to this Regulation should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3. (4) It is appropriate to provide that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature and which is not in accordance with this Regulation, can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States which is not in accordance with this Regulation can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2005. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 493/2005 (OJ L 82, 31.3.2005, p. 1). (2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 648/2005 of the European Parliament and of the Council (OJ L 117, 4.5.2005, p. 13). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) Non-woven sheet measuring approximately 0,60 m Ã  0,96 m, coated on one side with a mixture of aromatic herbs (rosemary 30 %, oregano 15 %, sage 15 %, basil 20 %, thyme 20 %) The non-woven sheet is placed in a container before cooking certain dishes (pÃ ¢tÃ ©s, hams, etc.). The aromatic herbs impregnate the preparation during cooking The non-woven sheet does not serve as the final wrapping of the cooked dishes 2106 90 92 Classification is determined by the General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 1 to Chapter 9, Note 1 (a) to Chapter 56 and by the wording of CN codes 2106, 2106 90, 2106 90 92 The product cannot be classified as a non-woven fabric of Chapter 56 because the non-woven sheet is present merely as a carrying medium (Note 1 (a) to Chapter 56) The mixture of aromatic herbs consists of parts of plants of heading 0910 (thyme, 20 %) and heading 1211 (other plants, 80 %) Such mixtures are not covered by heading 0910 and heading 1211 (Note 1 to Chapter 9 and HSEN to heading 1211, paragraph 7) Being a simple mixture of aromatic herbs without any additional ingredient, it is not considered to be mixed condiments or mixed seasonings of heading 2103 It is classified in heading 2106 as indicated by HSEN to heading 1211, paragraph 7